ROBIN ZOLL, et al., * IN THE
Plaintiffs * CIRCUIT COURT
v. * FOR
FRIENDS OF LUBAVITCH, INC., * BALTIMORE COUNTY

Defendant * Case No. 03-C-16-008420

* * * ir 'k

MEMORANDUM OPINION

Presently pending before the Court is the Receiver’s Request for Approval of
Construction Management and Contractor Designation. A hearing was held on this matter on
September 5, 2018. The parties were each given time to file a written response to the Receiver’s
recommendation, and the Receiver filed a supplemental Response.

In addition to the request to approve various recommendations of the Receiver, the
parties have sought clarification on whether Judge Souder’s Order requires the Friends of
Lubavitch, Inc. (“FOL”) to raze the addition that was constructed on the property, or whether
that structure can be moved to a location on the property which does not offend the setback
requirements The Zolls argue that the existing Order requires that the structure be torn down,
and resist any efforts to move or reconfigure the structure. The Zolls also argue that the structure
should not be moved because it violates other neighborhood restrictions FOL argues that
removal does not require destruction, so the addition can be moved in compliance with the
existing Order.

Throughout the post-judgment proceedings involving the Receiver, FOL has continued to
seek reconsideration of their request to stay these matters pending decision on their appeal of the
ruling from Judge Souder. However on October 23, 2018, the Court of Special Appeals issued

its Opinion affirming the decision by the Circuit Court. Therefore the stay issues are moot.

I. The Complaint and Trial Proceediogs

The Zoll’s Complaint in this matter asserted three counts: (l) a request for a declaratory
judgment and an order declaring the addition to be in violation of the setback covenant on the
property; (2) a claim for breach of contract seeking an order to specifically enforce the restrictive
covenant, to prohibit further construction in violation of that covenant, and to require immediate
removal of the addition; and (3) injunctive relief to require FOL to remove the addition and to
prohibit further violation of the setback covenant The Complaint was later amended simply to
correct a misnomer of the parties

Judge Souder’s Opinion addressed the specific claims identified in the Complaint She
found that the setback covenant governed the property, and that the construction violated its
restrictions Therefore Judge Souder granted declaratory relief stating that the setback covenant
is valid and in full force and effect, and that the addition violates its restrictions Judge Souder
also granted injunctive relief and ordered FOL to “remove the Building and all other
improvements that violate the Setback Covenant,” and she further enjoined FOL “from
constructing any structure or other improvement that violates the Setback Covenant.” As noted
in Judge Souder’s Opinion, other objections concerning the addition were raised in the
testimony, including the fact that the size and scope of the structure was inconsistent with the
residential quality of the neighborhood However these issues were not germane to the causes of
action that were pled and were not addressed in the Court’s findings

The relief ordered by Judge Souder was that the building and other structures that
violated the setback be “removed.” ln other words, to the extent that the improvements extended
beyond the setback limit, those structures must be removed. The Order did not specify the

method of removal, or provide any direction or limitation on how that Was to be accomplished

f

II. Appointment of the Receiver

FOL failed to comply with Judge Souder’s Order to remediate the violation. For that
reason, the Receiver was appointed to explore options and to oversee compliance

The issues in this case are complicated by the fact that the building at issue is an addition,
not a separate, stand-alone structure Thus the relief ordered necessarily entails further
construction on the property. In remediating the condition, FOL seeks to move the addition in a
manner which does not violate the setback provision. The Zolls vigorously oppose this request.
Their opposition is based upon issues that Were not before the trial court but have been
repeatedly raised in other administrative forums The Receiver properly evaluated both the
services necessary to raze the addition and restore the original home, and those that would be
needed to move the addition.

III. Compliance Based Upon “Removal” of the Structure

Having reviewed the memoranda of the parties, this Court finds that “removal” may be
accomplished in any number of ways, so long as the structure no longer encroaches in the
setback area. In theory FOL could raze the structure, or reconflgure it so that it no longer crosses
the setback line, or move it on the property.

FOL’s current proposal is to remove the original home on the property and move the
addition into that portion of the lot, thus eliminating the setback violation. The Receiver has
tacitly endorsed that election, as the Receiver proposes that Handy Contracting Services, LLC
(“Handy”) and Wolfe House Movers, LLC (“Wolfe”) be engaged to handle the services needed
to move and reconfigure the addition. The Receiver further proposes that Scott M. Adashek be

retained to provide construction management services

FOL argues that the contract should be awarded to Goldstar Construction (“Goldstar”),
contending that their bid was significantly lower for the same work than Handy’s, and that their
“track record” is comparable FOL additionally opposes the request to retain Mr. Adashek to
provide construction management services, arguing this is duplicative of the services to be
provided by the general contractor.

The Zolls argue that the Receiver has exceeded the scope of her authority by proposing a
solution that would permit the addition to be relocated. Therefore they urge that a contract be
awarded that requires the structure to be razed, not moved.

A. History of Administrative Proceedings

Throughout the course of lengthy proceedings concerning this property, the challenge has
been that the administrative body undertaking the review has not been in a posture to squarely
address the underlying issue. FOL was cited twice in 2015 with Code Enforcement Correction
Notices requiring that they “cease the illegal house of worship/religious institution without the
benefit of meeting the RTA requirements the parking requirements and the Non-Residential
Principals Setback Requirements.” They were first ordered to “cease the illegal operation of a
Community Building without the benefit of a Special Exception Hearing,” and then cited again
for failing to cease the prohibited activity. (Code Enforcement & lnspection Citations dated
January 29, 2015 and March 25, 2015). No actions were apparently taken to cease these
operations Rather, FOL sought to expand the activities, and therefore the structure on the site.
FOL was again cited on June 6, 2016 with an identical violation.

In June 2015 , FOL filed a Petition for Special Hearing to determine whether the property
should be approved for continued use as a residential parsonage with accessory use for religious

worship and religious education. The Baltimore County Director of the Departrnent of Planuing

recommended denial of the request, noting that the “principal use of the property as a community
building devoted to civic, social and educational activities (Jewish Community Center) and that
the residential use on the property is ancillary.” Additionally, it noted:

Further, by more than doubling the size of the structure while providing no
additional parking or buffering, the Department determines that the proposed
improvements are not planned in such a way that compliance with RTA use
requirements to the extent possible, will be maintained or that the special
exception can otherwise be expected to be compatible with the character and
general welfare of the surrounding residential premises

This recommended denial was affirmed by the Office of Administrative Hearings by Order dated

.Tune 26, 2015.

FOL next filed a Petition for Special Hearing seeking approval to construct the addition
on the property that is currently at issue. A number of area residents filed their own request for a
Special Hearing, seeking a declaration that the current use of the property required compliance
with setbacks for a community center which do not exist.

From the outset, the Department of Planning expressed concerns about the proposed

addition:

The size of the resultant structure, while meeting all setbacks still projects a
massive facade towards Aigburth Road, thereby disrupting the established pattern
of the existing residential improvements on either side of the subject site in terms
of the structure’s location relative to the right of way.

* * *

No interior plans demonstrating residential use have been provided to this
Department to aid it in understanding how the ultimate structure would function
as a dwelling as opposed to an institutional building

* * *
Please be advised that the Department finds sufficient indication to give

reasonable pause to consider if the use of the property with addition would in fact
be solely for “additional living space for the family who resides within ”

Following a hearing before the Office of Administrative Hearings, Administrative Law
Judge Beverungen granted the FOL Petition for Special Hearing and approved construction of
the addition to the existing single-family residence “to be used as additional living space for the
family who reside therein.” FOL applied for and received a building permit, and began
immediate construction.

On de novo appeal from Judge Beverungen before the Board of Appeals, evidence was
presented concerning the proposed addition. While the appeal was pending, FOL dismissed its
Petition. Following the de novo proceeding, the Board of Appeals held its public deliberations
on March 23, 2017 and concluded:

The three Board members unanimously agreed that the Protestants had carried
their burden of proof, that Rabbi Rivkin’s testimony was not particularly credible on
contested points, and that his demeanor had been dismissive towards his neighbors and
truculent in general. The CBA found that the neighborhood witnesses, particularly Robin
Zoll, were quite credible The only disagreement among the Board members related to
the nature of a ruling at this stage One Board member believed, as had Judge
Beverungen, that the matter was not yet ripe because Lubavitch had not yet actually used
the new structure as a Chabad House. The Board member believed that only if the use of
the building upon completion went beyond the scope of a residence, could the authorities
intervene by way of a violation notice The matter would then be resolved pursuant to
the procedures established for resolving citations

Ultimately, the Board of Appeals held:

There is a unanimous finding by the CBA that Lubavitch has been acting as a
community center. lt has been doing so apparently since soon after Rabbi Rivkin moved
to 14 Aigburth. The scope of those activities has grown overtime There was a certain
natural limitation on the level of activities because of the limited size of the house As
Rabbi Rivkin has become more and more successful in his outreach efforts, the activities
have grown larger than the physical plant can usefully accommodate Like most people
of goodwill, his neighbors tolerated the activities until it was announced that Lubavitch
was going to expand the size of the Structure with the corresponding natural expansion of
its activities At that point, the neighbors attempted to block the dramatic alteration of
the neighborhood They called upon County administrative resources in every reasonable
way but without any ultimate success Though the County was not without sympathy, its
view of its authority as limited in these circumstances has resulted in a huge institutional
building at the site This building, with its promise of greatly increased activity,

6

represents a significant erosion of the neighborhood as it has traditionally been.
Lubavitch has asserted that its use of the original house and now with its new addition
has been as a residence with modest accessory residential uses involving student
meetings dinners and holiday programs Its description of its level of activity has been
coy and insincere The Protestants believe what they have seen; not what they have been
told. Sadly, Lubavitch has achieved its goals by manipulating both the administrative
system as well as everyone’s natural inclination to defer to religious organizations In the
end Lubavitch has left the CBA with very few options but leaving the neighbors stranded
cannot be one of them.

While Lubavitch and Rabbi Rivkin have the right to use 14 Aigburth as a

dwelling, the credible evidence has established that it has been and is intended in the

future to be used as both a dwelling and a community center. The latter use requires a

special exception and compliance with the RTA requirements neither of which has been

done The CBA believes that Lubavitch has acted iri bad faith in obtaining the building

permit and constructing the addition. The CBA does not believe that it has the power or

authority to order the removal of the building All that it can do is grant the Protestants’

Petition in the form of declaratory judgment

The declaration issued by the Board was that “the use of the property at 14 Aigburth
Road by Friends of Lubavitch has exceeded the use compatible with that of a residential
property; that the property has assumed the dual status of a residence and a community center by
consistently hosting events advertised to hundreds of people and attended by scores and by
acting as an outreach center to college students.” Thus the Board found that FOL has been using
the property without obtaining necessary approvals or complying with regulations

B. Evidence of Use of the Property

Sorne of Judge Souder’s conclusions mirror those of the Board. While Rabbi Rivkin
testified that the structure “is residential iri nature only,” Judge Souder found him to be evasive

and aggressive during questioning By contrast, she found the testimony of Ms. Zoll concerning

the use of the property as a Chabad House to be credible '

 

1 The layout of the addition is not clearly known. Based upon newspaper descriptions the Board
of Appeals alluded to the design as including a dining room that can seat over 120 people, a
cloak room, men’s and women’s powder rooms and a commercially outfitted kitchen. FOL

7

At the hearing on September 5, 2018, Robin Zoll testified credibly that Rabbi Rivkin
openly utilizes the property as the Chabad House for both Towson University and Goucher
College. She testified that the students come and go, the house is lit up throughout the night, and
open invitations are posted for students to attend events and celebrate religious holidays at the
Chabad House. She summarized her concerns stating that the permit was based upon residential
use of the property, but the “perrnit is a lie, is dishonest, and has been adjudicated as such.”

Mashana Rivkin also testified concerning FOL use of the property. She stressed that her
farnin lives iri the home and needed more space than the original structure Mrs. Rivkin was due
shortly to give birth to twins so there would be seven children in the home Mrs. Rivkin
acknowledged that she and her husband are committed to their mission to provide a space where
students who are Jewish have a place where they can feel at home She acknowledged that they
advertise and host dinners, and open their home to area students

This is a mission that is central to Mrs. Rivkin, as she testified it is what her parents did
in other locations after the Holocaust. However commendable the goal, based upon the evidence
produced in other proceedings and the findings that were made, and based upon the testimony
presented in post-trial proceedings in this Court, it is clear that the use of the Aigburth Road
property as a Chabad House has expanded far beyond what can be fairly characterized as

residential use

 

disputes the accuracy of this description, but does not demonstrate the interior space lt is
undisputed, however, that it is a large structure, it includes at least two apartments with outside
entrances and it is used as a Chabad House`that services both the Towson University and
Goucher College campuses

C. Doctrine of Unclean Hands
The doctrine of unclean hands is an equitable principal that this Court must consider in
determining the direction the Receiver should take in enforcing Judge Souder’s Order. The
doctrine of unclean hands provides:
[C]ourts of equity will not lend their aid to anyone seeking their active
interposition, who has been guilty of fraudulent, illegal, or inequitable conduct in
the matter with relation to which he [or she] seeks assistance The doctrine does
not mandate that those seeking equitable relief must have exhibited unblemished
conduct in every transaction to which they have ever been a party, but rather that
the particular matter for which a litigant seeks equitable relief must not be marred
by any fraudulent, illegal, or inequitable conduct.

Vz'to v. Gruejjf, 453 Md, 88, 125 n. 8 (20] 7). ln essence this doctrine protects courts from having

to endorse or reward inequitable conduct. Jones v. Anne Arundel Coum§v, 432 Md. 386, 411-412

(20] 3).

This Court appointed a Receiver to oversee enforcement of the Order issued by Judge
Souder because FOL failed to do so in a timely manner. Enforcement is not limited to razing the
structure, for the reasons stated above However to approve enforcement in a manner that will
tacitly endorse that which has been repeatedly found to be a violation of existing restrictions in
the residential community would constitute an abuse of this Court’s discretion The proposed
plan would remove the legitimate residential structure from the lot, and maintain only that which

has been found to be a community center that is not in compliance with necessary approvals or

regulations This is precisely the type of circumstance that the doctrine of unclean hands is

intended to protect against.
D. Selection of Contractor
FOL posed objections to the Receiver’s selection of the principal contractor, and to the

added expense for services of a construction manager. This Court finds that the Receiver has

diligently researched options and has provided sound, and prudent reasons for her selection of
Handy as the general contractor. With regard to construction management services while this
Court believes it is reasonable and appropriate to employ Mr. Adashek to oversee the
construction, the scope of services will vary greatly from those originally estimated Further it
appears those services should be billed based upon hourly rates for time required orr-site or
otherwise to manage this project, rather than at a per-diem rate for the totality of the proj ect.

IV. Conclusion

For the foregoing reasons the Receiver’s Motion for Approval is granted in part. The

Court will authorize the Receiver to engage the services of Handy to raze the addition, with
construction management overseen by Mr. Adashek. This Court declines to authorize moving
the existing structure to replace the original home on the lot, as that would authorize the

continuation of a commercial use that has been found to be non-compliant with restrictions on

 

 

the property.
-' f
lit iSt\ ig mov<X/c,L/¢,Q
Date KATHLEEN GALLOGLY COX
IUDGE

oral

F l L E D Novoszma

Clerk’s Office: Please send copies to all parties

10

